 1   THE YOCCA LAW FIRM LLP
     MARK W. YOCCA, State Bar No. 137189
 2   PAUL KIM, State Bar No. 157608
     JARED GLICKSMAN, State Bar No. 247124
 3   19900 MacArthur Boulevard, Suite 650
     Irvine, California 92612
 4   Telephone:      (949) 253-0800
     Facsimile:      (949) 253-0870
 5
     Attorneys for Plaintiff,
 6   DAVID OAS, CHRISTINE BALABAN AND
     ELIZABETH OAS, As Co-Trustees of THE JANET
 7   C. LUDVIGSON TRUST DATED
     JUNE 1, 1988, a California trust
8
                                 UNITED STATES DISTRICT COURT
 9
                                 CENTRAL DISTRICT OF CALIFORNIA
10

11                                               Case No. 8:20-cv-01634 MCS-ADS
     DAVID OAS, CHRISTINE BALABAN and
12   ELIZABETH OAS, As Co-Trustees of THE
     JANET C. LUDVIGSON TRUST DATED
13   JUNE 1, 1988, a California trust,           STIPULATED PROTECTIVE ORDER

14                  Plaintiff,
          vs.
15
     RAMA CAPITAL PARTNERS, LLC, a
16   California limited liability company; THE
     RAMA FUND, LLC, a California limited
17   liability company; ATHAS CAPITAL
     GROUP, INC.; a California corporation;
18   ANTHONY TAMRAZ, an individual; A J
     TAMRAZ, INC., a California corporation;
19   CESAR HERNANDEZ, an individual,
     SPURS CAPITAL, LLC, a Delaware
20   Limited Liability Company,
     WILMINGTON SAVINGS FUND
21   SOCIETY FSB /d/b/a Christina Trust, as
     Trustee for Bantam Funding Trust 2018-1;
22   FIDELITY NATIONAL TITLE COMPANY,
     a California corporation; and DOES 1
23   through 20, inclusive,

24                          Defendants.

                                                 1
     154163.01225/126154953v.2
 1

 2   I.     PURPOSES AND LIMITATIONS

 3          A.      Discovery in this action is likely to involve production of confidential,

 4          proprietary, or private information for which special protection from public

 5          disclosure and from use for any purpose other than prosecuting this litigation

 6          may be warranted. Accordingly, the parties hereby stipulate to and petition the

 7          Court to enter the following Stipulated Protective Order. The parties

8           acknowledge that this Order does not confer blanket protections on all

 9          disclosures or responses to discovery and that the protection it affords from

10          public disclosure and use extends only to the limited information or items that

11          are entitled to confidential treatment under the applicable legal principles. The

12          parties further acknowledge, as set forth in Section XIII(C), below, that this

13          Stipulated Protective Order does not entitle them to file confidential information

14          under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed

15          and the standards that will be applied when a party seeks permission from the

16          Court to file material under seal.

17   II.    GOOD CAUSE STATEMENT

18          A.      Defendants contend that this action is likely to involve trade secrets,

19          customer and pricing lists and other valuable research, development,

20          commercial, financial, technical and/or proprietary information for which

21          special protection from public disclosure and from use for any purpose other

22          than prosecution of this action is warranted. Such confidential and proprietary

23          materials and information consist of, among other things, confidential business

24          or financial information, information regarding confidential business practices,

                                                    2
     154163.01225/126154953v.2
 1          or other confidential research, development, or commercial information

 2          (including information implicating privacy rights of third parties), information

 3          otherwise generally unavailable to the public, or which may be privileged or

 4          otherwise protected from disclosure under state or federal statutes, court rules,

 5          case decisions, or common law. Accordingly, to expedite the flow of

 6          information, to facilitate the prompt resolution of disputes over confidentiality

 7          of discovery materials, to adequately protect information the parties are entitled

8           to keep confidential, to ensure that the parties are permitted reasonable

 9          necessary uses of such material in preparation for and in the conduct of trial, to

10          address their handling at the end of the litigation, and serve the ends of justice, a

11          protective order for such information is justified in this matter. It is the intent of

12          the parties that information will not be designated as confidential for tactical

13          reasons and that nothing be so designated without a good faith belief that it has

14          been maintained in a confidential, non-public manner, and there is good cause

15          why it should not be part of the public record of this case.

16   III.   DEFINITIONS

17          A.      Action: The Case entitled David Oas, et. al v. Rama Capital Partners, et

18          al., pending in the United Stated District Court for the Central District of

19          California, Case No.: 8:20-cv-01634 MCS-ADS.

20          B.      Challenging Party: A Party or Non-Party that challenges the designation

21          of information or items under this Order.

22          C.      “CONFIDENTIAL” Information or Items: Information (regardless of how

23          it is generated, stored or maintained) or tangible things that qualify for

24

                                                    3
     154163.01225/126154953v.2
 1          protection under Federal Rule of Civil Procedure 26(c), and as specified above in

 2          the Good Cause Statement.

 3          D.      Counsel: Outside Counsel of Record and House Counsel (as well as their

 4          support staff).

 5          E.      Designating Party: A Party or Non-Party that designates information or

 6          items that it produces in disclosures or in responses to discovery as

 7          “CONFIDENTIAL.”

8           F.      Disclosure or Discovery Material: All items or information, regardless of

 9          the medium or manner in which it is generated, stored, or maintained

10          (including, among other things, testimony, transcripts, and tangible things), that

11          are produced or generated in disclosures or responses to discovery in this

12          matter.

13          G.      Expert: A person with specialized knowledge or experience in a matter

14          pertinent to the litigation who has been retained by a Party or its counsel to

15          serve as an expert witness or as a consultant in this Action.

16          H.      House Counsel: Attorneys who are employees of a party to this Action.

17          House Counsel does not include Outside Counsel of Record or any other outside

18          counsel.

19          I.      Non-Party: Any natural person, partnership, corporation, association, or

20          other legal entity not named as a Party to this action.

21          J.      Outside Counsel of Record: Attorneys who are not employees of a party

22          to this Action but are retained to represent or advise a party to this Action and

23          have appeared in this Action on behalf of that party or are affiliated with a law

24          firm which has appeared on behalf of that party, and includes support staff.

                                                   4
     154163.01225/126154953v.2
 1          K.      Party: Any party to this Action, including all of its officers, directors,

 2          employees, consultants, retained experts, and Outside Counsel of Record (and

 3          their support staffs).

 4          L.      Producing Party: A Party or Non-Party that produces Disclosure or

 5          Discovery Material in this Action.

 6          M.      Professional Vendors: Persons or entities that provide litigation support

 7          services (e.g., photocopying, videotaping, translating, preparing exhibits or

8           demonstrations, and organizing, storing, or retrieving data in any form or

 9          medium) and their employees and subcontractors.

10          N.      Protected Material: Any Disclosure or Discovery Material that is

11          designated as “CONFIDENTIAL.”

12          O.      Receiving Party: A Party that receives Disclosure or Discovery Material

13          from a Producing Party.

14   IV.    SCOPE

15          A.      The protections conferred by this Stipulation and Order cover not only

16          Protected Material (as defined above), but also (1) any information copied or

17          extracted from Protected Material; (2) all copies, excerpts, summaries, or

18          compilations of Protected Material; and (3) any testimony, conversations, or

19          presentations by Parties or their Counsel that might reveal Protected Material.

20          B.      Any use of Protected Material at trial shall be governed by the orders of

21          the trial judge. This Order does not govern the use of Protected Material at trial.

22   V.     DURATION

23          A.      Once a case proceeds to trial, all of the information that was designated as

24          confidential or maintained pursuant to this Protective Order becomes public and

                                                     5
     154163.01225/126154953v.2
 1          will be presumptively available to all members of the public, including the press,

 2          unless compelling reasons supported by specific factual findings to proceed

 3          otherwise are made to the trial judge in advance of the trial. See Kamakana v.

 4          City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006)

 5          (distinguishing “good cause” showing for sealing documents produced in

 6          discovery from “compelling reasons” standard when merits-related documents

 7          are part of court record). Accordingly, the terms of this Protective Order do not

8           extend beyond the commencement of the trial.

 9   VI.    DESIGNATING PROTECTED MATERIAL

10          A.      Exercise of Restraint and Care in Designating Material for Protection

11                  1.      Each Party or Non-Party that designates information or items for

12                  protection under this Order must take care to limit any such designation

13                  to specific material that qualifies under the appropriate standards. The

14                  Designating Party must designate for protection only those parts of

15                  material, documents, items, or oral or written communications that

16                  qualify so that other portions of the material, documents, items, or

17                  communications for which protection is not warranted are not swept

18                  unjustifiably within the ambit of this Order.

19                  2.      Mass, indiscriminate, or routinized designations are prohibited.

20                  Designations that are shown to be clearly unjustified or that have been

21                  made for an improper purpose (e.g., to unnecessarily encumber the case

22                  development process or to impose unnecessary expenses and burdens on

23                  other parties) may expose the Designating Party to sanctions.

24

                                                    6
     154163.01225/126154953v.2
 1                  3.      If it comes to a Designating Party’s attention that information or

 2                  items that it designated for protection do not qualify for protection, that

 3                  Designating Party must promptly notify all other Parties that it is

 4                  withdrawing the inapplicable designation.

 5          B.      Manner and Timing of Designations

 6                  1.      Except as otherwise provided in this Order (see, e.g., Section

 7                  B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or

8                   Discovery Material that qualifies for protection under this Order must be

 9                  clearly so designated before the material is disclosed or produced.

10                  2.      Designation in conformity with this Order requires the following:

11                          a.     For information in documentary form (e.g., paper or

12                          electronic documents, but excluding transcripts of depositions or

13                          other pretrial or trial proceedings), that the Producing Party affix

14                          at a minimum, the legend “CONFIDENTIAL” (hereinafter

15                          “CONFIDENTIAL legend”), to each page that contains protected

16                          material. If only a portion or portions of the material on a page

17                          qualifies for protection, the Producing Party also must clearly

18                          identify the protected portion(s) (e.g., by making appropriate

19                          markings in the margins).

20                          b.     A Party or Non-Party that makes original documents

21                          available for inspection need not designate them for protection

22                          until after the inspecting Party has indicated which documents it

23                          would like copied and produced. During the inspection and before

24                          the designation, all of the material made available for inspection

                                                     7
     154163.01225/126154953v.2
 1                          shall be deemed “CONFIDENTIAL.” After the inspecting Party has

 2                          identified the documents it wants copied and produced, the

 3                          Producing Party must determine which documents, or portions

 4                          thereof, qualify for protection under this Order. Then, before

 5                          producing the specified documents, the Producing Party must affix

 6                          the “CONFIDENTIAL legend” to each page that contains Protected

 7                          Material. If only a portion or portions of the material on a page

8                           qualifies for protection, the Producing Party also must clearly

 9                          identify the protected portion(s) (e.g., by making appropriate

10                          markings in the margins).

11                          c.     For testimony given in depositions, that the Designating

12                          Party identify the Disclosure or Discovery Material on the record,

13                          before the close of the deposition all protected testimony.

14                          d.     For information produced in form other than document and

15                          for any other tangible items, that the Producing Party affix in a

16                          prominent place on the exterior of the container or containers in

17                          which the information is stored the legend “CONFIDENTIAL.” If

18                          only a portion or portions of the information warrants protection,

19                          the Producing Party, to the extent practicable, shall identify the

20                          protected portion(s).

21          C.      Inadvertent Failure to Designate

22                  1.      If timely corrected, an inadvertent failure to designate qualified

23                  information or items does not, standing alone, waive the Designating

24                  Party’s right to secure protection under this Order for such material.

                                                     8
     154163.01225/126154953v.2
 1                  Upon timely correction of a designation, the Receiving Party must make

 2                  reasonable efforts to assure that the material is treated in accordance with

 3                  the provisions of this Order.

 4   VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS

 5          A.      Timing of Challenges

 6                  1.       Any party or Non-Party may challenge a designation of

 7                  confidentiality at any time that is consistent with the Court’s Scheduling

8                   Order.

 9          B.      Meet and Confer

10                  1.       The Challenging Party shall initiate the dispute resolution process

11                  under Local Rule 37.1 et seq.

12          C.      The burden of persuasion in any such challenge proceeding shall be on

13          the Designating Party. Frivolous challenges, and those made for an improper

14          purpose (e.g., to harass or impose unnecessary expenses and burdens on other

15          parties) may expose the Challenging Party to sanctions. Unless the Designating

16          Party has waived or withdrawn the confidentiality designation, all parties shall

17          continue to afford the material in question the level of protection to which it is

18          entitled under the Producing Party’s designation until the Court rules on the

19          challenge.

20   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

21          A.      Basic Principles

22                  1.       A Receiving Party may use Protected Material that is disclosed or

23                  produced by another Party or by a Non-Party in connection with this

24                  Action only for prosecuting, defending, or attempting to settle this Action

                                                     9
     154163.01225/126154953v.2
 1                  or for use in any inquiries by State or Federal agencies. Such Protected

 2                  Material may be disclosed only to the categories of persons and under the

 3                  conditions described in this Order. When the Action has been

 4                  terminated, a Receiving Party must comply with the provisions of Section

 5                  XIV below.

 6                  2.      Protected Material must be stored and maintained by a Receiving

 7                  Party at a location and in a secure manner that ensures that access is

8                   limited to the persons authorized under this Order.

 9          B.      Disclosure of “CONFIDENTIAL” Information or Items

10                  1.      Unless otherwise ordered by the Court or permitted in writing by

11                  the Designating Party, a Receiving Party may disclose any information or

12                  item designated “CONFIDENTIAL” only to:

13                          a.     The Receiving Party’s Outside Counsel of Record in this

14                          Action, as well as employees, contractors, and staff of said Outside

15                          Counsel of Record to whom it is reasonably necessary to disclose

16                          the information for this Action;

17                          b.    The Receiving Party(ies), along with their officers, directors,

18                          and employees (including House Counsel) to whom disclosure is

19                          reasonably necessary for this Action;

20                          c.     Experts (as defined in this Order) of the Receiving Party to

21                          whom disclosure is reasonably necessary for this Action and who

22                          have signed the “Acknowledgment and Agreement to Be Bound”

23                          (Exhibit A);

24                          d.     The Court and its personnel;

                                                    10
     154163.01225/126154953v.2
 1                          e.     Court reporters and their staff;

 2                          f.     Professional jury or trial consultants, mock jurors, and

 3                          Professional Vendors to whom disclosure is reasonably necessary

 4                          or this Action and who have signed the “Acknowledgment and

 5                          Agreement to be Bound” attached as Exhibit A hereto;

 6                          g.     The author or recipient of a document containing the

 7                          information or a custodian or other person who otherwise

8                           possessed or knew the information;

 9                          h.     During their depositions, witnesses, and attorneys for

10                          witnesses, in the Action to whom disclosure is reasonably

11                          necessary provided: (i) the deposing party requests that the

12                          witness sign the “Acknowledgment and Agreement to Be Bound;”

13                          and (ii) they will not be permitted to keep any confidential

14                          information unless they sign the “Acknowledgment and Agreement

15                          to Be Bound,” unless otherwise agreed by the Designating Party or

16                          ordered by the Court. Pages of transcribed deposition testimony or

17                          exhibits to depositions that reveal Protected Material may be

18                          separately bound by the court reporter and may not be disclosed to

19                          anyone except as permitted under this Stipulated Protective Order;

20                          and

21                          i.     Any mediator or settlement officer, and their supporting

22                          personnel, mutually agreed upon by any of the parties engaged in

23                          settlement discussions.

24

                                                      11
     154163.01225/126154953v.2
 1   IX.    PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED

 2          IN OTHER LITIGATION

 3          A.      If a Party is served with a subpoena or a court order issued in other

 4          litigation that compels disclosure of any information or items designated in this

 5          Action as “CONFIDENTIAL,” that Party must:

 6                  1.      Promptly notify in writing the Designating Party. Such notification

 7                  shall include a copy of the subpoena or court order;

8                   2.      Promptly notify in writing the party who caused the subpoena or

 9                  order to issue in the other litigation that some or all of the material

10                  covered by the subpoena or order is subject to this Protective Order. Such

11                  notification shall include a copy of this Stipulated Protective Order; and

12                  3.      Cooperate with respect to all reasonable procedures sought to be

13                  pursued by the Designating Party whose Protected Material may be

14                  affected.

15          B.      If the Designating Party timely seeks a protective order, the Party served

16          with the subpoena or court order shall not produce any information designated

17          in this action as “CONFIDENTIAL” before a determination by the Court from

18          which the subpoena or order issued, unless the Party has obtained the

19          Designating Party’s permission. The Designating Party shall bear the burden

20          and expense of seeking protection in that court of its confidential material and

21          nothing in these provisions should be construed as authorizing or encouraging a

22          Receiving Party in this Action to disobey a lawful directive from another court.

23   X.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

24          PRODUCED IN THIS LITIGATION

                                                    12
     154163.01225/126154953v.2
 1          A.      The terms of this Order are applicable to information produced by a Non-

 2          Party in this Action and designated as “CONFIDENTIAL.” Such information

 3          produced by Non-Parties in connection with this litigation is protected by the

 4          remedies and relief provided by this Order. Nothing in these provisions should

 5          be construed as prohibiting a Non-Party from seeking additional protections.

 6          B.      In the event that a Party is required, by a valid discovery request, to

 7          produce a Non-Party’s confidential information in its possession, and the Party

8           is subject to an agreement with the Non-Party not to produce the Non-Party’s

 9          confidential information, then the Party shall:

10                  1.      Promptly notify in writing the Requesting Party and the Non-Party

11                  that some or all of the information requested is subject to a

12                  confidentiality agreement with a Non-Party;

13                  2.      Promptly provide the Non-Party with a copy of the Stipulated

14                  Protective Order in this Action, the relevant discovery request(s), and a

15                  reasonably specific description of the information requested; and

16                  3.      Make the information requested available for inspection by the

17                  Non-Party, if requested.

18          C.      If the Non-Party fails to seek a protective order from this court within 14

19          days of receiving the notice and accompanying information, the Receiving Party

20          may produce the Non-Party’s confidential information responsive to the

21          discovery request. If the Non-Party timely seeks a protective order, the

22          Receiving Party shall not produce any information in its possession or control

23          that is subject to the confidentiality agreement with the Non-Party before a

24          determination by the court. Absent a court order to the contrary, the Non-Party

                                                    13
     154163.01225/126154953v.2
 1          shall bear the burden and expense of seeking protection in this court of its

 2          Protected Material.

 3   XI.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 4          A.      If a Receiving Party learns that, by inadvertence or otherwise, it has

 5          disclosed Protected Material to any person or in any circumstance not

 6          authorized under this Stipulated Protective Order, the Receiving Party must

 7          immediately (1) notify in writing the Designating Party of the unauthorized

8           disclosures, (2) use its best efforts to retrieve all unauthorized copies of the

 9          Protected Material, (3) inform the person or persons to whom unauthorized

10          disclosures were made of all the terms of this Order, and (4) request such person

11          or persons to execute the “Acknowledgment and Agreement to be Bound” that is

12          attached hereto as Exhibit A.

13   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

14          PROTECTED MATERIAL

15          A.      When a Producing Party gives notice to Receiving Parties that certain

16          inadvertently produced material is subject to a claim of privilege or other

17          protection, the obligations of the Receiving Parties are those set forth in Federal

18          Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

19          whatever procedure may be established in an e-discovery order that provides for

20          production without prior privilege review. Pursuant to Federal Rule of Evidence

21          502(d) and (e), insofar as the parties reach an agreement on the effect of

22          disclosure of a communication or information covered by the attorney-client

23          privilege or work product protection, the parties may incorporate their

24          agreement in the Stipulated Protective Order submitted to the Court.

                                                   14
     154163.01225/126154953v.2
 1   XIII. MISCELLANEOUS

 2          A.      Right to Further Relief

 3                  1.       Nothing in this Order abridges the right of any person to seek its

 4                  modification by the Court in the future.

 5          B.      Right to Assert Other Objections

 6                  1.       By stipulating to the entry of this Protective Order, no Party waives

 7                  any right it otherwise would have to object to disclosing or producing any

8                   information or item on any ground not addressed in this Stipulated

 9                  Protective Order. Similarly, no Party waives any right to object on any

10                  ground to use in evidence of any of the material covered by this Protective

11                  Order.

12          C.      Filing Protected Material

13                  1.       A Party that seeks to file under seal any Protected Material must

14                  comply with Civil Local Rule 79-5. Protected Material may only be filed

15                  under seal pursuant to a court order authorizing the sealing of the specific

16                  Protected Material at issue. If a Party's request to file Protected Material

17                  under seal is denied by the Court, then the Receiving Party may file the

18                  information in the public record unless otherwise instructed by the Court.

19

20

21   XIV. FINAL DISPOSITION

22          A.      After the final disposition of this Action, as defined in Section V, within

23          sixty (60) days of a written request by the Designating Party, each Receiving

24          Party must return all Protected Material to the Producing Party or destroy such

                                                     15
     154163.01225/126154953v.2
 1          material. As used in this subdivision, “all Protected Material” includes all copies,

 2          abstracts, compilations, summaries, and any other format reproducing or

 3          capturing any of the Protected Material. Whether the Protected Material is

 4          returned or destroyed, the Receiving Party must submit a written certification to

 5          the Producing Party (and, if not the same person or entity, to the Designating

 6          Party) by the 60 day deadline that (1) identifies (by category, where appropriate)

 7          all the Protected Material that was returned or destroyed and (2) affirms that the

8           Receiving Party has not retained any copies, abstracts, compilations, summaries

 9          or any other format reproducing or capturing any of the Protected Material.

10          Notwithstanding this provision, Counsel are entitled to retain an archival copy of

11          all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

12          memoranda, correspondence, deposition and trial exhibits, expert reports,

13          attorney work product, and consultant and expert work product, even if such

14          materials contain Protected Material. Any such archival copies that contain or

15          constitute Protected Material remain subject to this Protective Order as set forth

16          in Section V.

17          B.      Any violation of this Order may be punished by any and all appropriate

18          measures including, without limitation, contempt proceedings and/or monetary

19          sanctions.

20

21

22   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

23

24

                                                  16
     154163.01225/126154953v.2
 1   DATED: July 1, 2021         THE YOCCA LAW FIRM LLP

 2

 3
                                 By: /s/ Jared Glicksman
 4                                  Mark W. Yocca
                                    Jared Glicksman
 5                                  Attorneys for Plaintiffs
                                    DAVID OAS, CHRISTINE BALABAN, AND
 6                                  ELIZABETH OAS, AS CO-TRUSTEES OF
                                    THE JANET C. LUDVIGSON TRUST
 7                                  DATED JUNE 1, 1988
8    DATED: July 1, 2021         BLANK ROME LLP
 9

10                               By: /s/ Nicole Metral
                                    Cheryl S. Chang
11                                  Nicole Metral
                                    Attorneys for Defendants
12                                  RAMA CAPITAL PARTNERS, LLC;
                                    THE RAMA FUND, LLC, ATHAS
13                                  CAPITAL GROUP, INC., SPURS
                                    CAPITAL, LLC, AND WILMINGTON
14
                                    SAVINGS FUND SOCIETY FSB
15                                  D/B/A CHRISTIANA TRUST, AS
                                    TRUSTEE FOR BANTAM FUNDING
16                                  TRUST 2018-1

17

18   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

19
     Dated:    July 6, 2021            /s/ Autumn D. Spaeth
20                                 HONORABLE AUTUMN D. SPAETH
                                   United States Magistrate Judge
21

22

23

24

                                      17
     154163.01225/126154953v.2
 1                               EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3           I,                                   [print or type full name], of

 4                           [print or type full address], declare under penalty of perjury that I

 5   have read in its entirety and understand the Stipulated Protective Order that was issued

 6   by the United States District Court for the Central District of California on [DATE] in

 7   the case of David Oas, et. al v. Rama Capital Partners, et al., Case No.: 8:20-cv-01634

8    MCS-ADS.. I agree to comply with and to be bound by all the terms of this Stipulated

 9   Protective Order and I understand and acknowledge that failure to so comply could

10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise

11   that I will not disclose in any manner any information or item that is subject to this

12   Stipulated Protective Order to any person or entity except in strict compliance with the

13   provisions of this Order.

14           I further agree to submit to the jurisdiction of the United States District Court

15   for the Central District of California for the purpose of enforcing the terms of this

16   Stipulated Protective Order, even if such enforcement proceedings occur after

17   termination of this action. I hereby appoint                                     [print or

18   type full name] of                                   [print or type full address and

19   telephone number] as my California agent for service of process in connection with this

20   action or any proceedings related to enforcement of this Stipulated Protective Order.

21   Date:

22   City and State where sworn and signed:

23   Printed Name:

24   Signature:

                                                     18
     154163.01225/126154953v.2
